DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-19 is/are currently pending and considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malin (US 4,588,000).
Regarding claim 1, Malin discloses a container filling and sealing production line (the system, Abstract & col. 4 line 49) to produce a target final pressure of liquid contents within containers (col. 1 lines 13-25), comprising:
a container filler (a can filling station, not shown; col. 4 lines 49-63) for receiving containers and adding liquid contents into the containers;
a cryogen dosing system (a metering/dispensing head 10, Fig. 1; col. 4 lines 49-62) for adding a volume of a liquid gas (“cryogenic liquids, such as liquid nitrogen,” col. 1 line 3) to the liquid contents;
a container sealer (can closing and sealing machine 20, also disclosed as seamer, Fig. 3; col. 4 lines 49-62)for sealing the containers to entrap the liquid gas and liquid contents, such that vaporization of the liquid gas imparts the target final pressure of liquid contents within the containers (intended use of can closing and sealing machine 20); and
a first communication line (seamer speed sensor 62 which is synchronized with the filler sends a signal – communicate – via control unit 56 to a stepper motor which controls the liquefied cryogen valve wheel driving means 46; Fig. 1 and 3; col. 5 lines 52-58; col. 6 lines 1-21) for passing information from the container filler to the cryogen dosing system about upcoming changes in production speed (speed of the cans passing from the filling station as described in col. 6 lines 1-13).

Regarding claim 2, Malin discloses the production line of claim 1, further comprising a second communication line whereby the cryogen dosing system passes feedback information to the container filler (electrical feedback signal sensed from can-pressure sensors 58 & 60 disposed immediately downstream from the metering/dispensing system, col. 5 lines 30-39, is sent to the control unit 56 which controls the filling station, col. 6 lines 14-21).
Regarding claim 3, Malin discloses the production line of claim 1, wherein the information includes any of a rate of the change in speed, a duration of a stoppage of the production line, a duration of a change in speed, a cryogen dose timing, a duration of an individual cryogen dosing, a duration between dosing and sealing of each container (speed of the cans passing from the filling station as described in col. 6 lines 1-13).
Regarding claim 4, Malin discloses the production line of claim 3, wherein the cryogen dosing system uses the information to compute a duration of cryogen dosing required to produce the target final pressure within the containers (“the quantity of liquid nitrogen to be injected into each can is desirably varied automatically as the speed of the cans passing from the filling station varies (i.e. increased as the can speed falls, and vice versa), so as to avoid generating too high, or too low, a can pressure in the sealed cans leaving the seamer,” col. 6 lines 8-13; in order to change the quantity of the liquid nitrogen to be injected, either the rate of flow or the duration of injection/dosing must be varied; control/calculation done by metering/dispensing head connected to the control unit 56 explained in col. 5 lines 52-68).
Regarding claim 5, Malin discloses the production line of claim 3, wherein the container filler computes a duration of cryogen dosing required to produce the target final pressure within the containers and then passes the resulting information to the cryogen dosing system by way of the first communication line (“the quantity of liquid nitrogen to be injected into each can is desirably varied automatically as the speed of the cans passing from the filling station varies (i.e. increased as the can speed falls, and vice versa), so as to avoid generating too high, or too low, a can pressure in the sealed cans leaving the seamer,” col. 6 lines 8-13; in order to change the quantity of the liquid nitrogen to be injected, either the rate of flow or the duration of injection/dosing must be varied; control/calculation done by the filling station connected to the control unit 56 explained in col. 6 lines 14-21).
Regarding claim 6, Malin discloses the production line of claim 5, wherein the duration of cryogen dosing is computed as a linear function of the duration between dosing and sealing of the containers (“i.e. increased as the can speed falls, and vice versa,” col. 6 lines 11-12, is indicative of linear function – it is clear that duration (time) of cryogen dosing must be a linear function, not exponential or logarithmic, to the duration (time) between dosing and sealing (time increased to compensate for time lost is a linear function); again, the duration of cryogen dosing is one of two variables for the quantity of the liquid nitrogen to be injected).

Regarding claim 14, Malin discloses a method for producing a target final pressure of liquid contents within containers in a production line (Abstract & col. 4 line 49), comprising:
adding liquid contents to the containers (via a can filling station, not shown; col. 4 lines 49-63);
determining a production line speed (varying speed of the cans passing from the filling station, col. 6 lines 9-10);
computing a duration of cryogen dosing required to produce the target final pressure based on the production line speed (“the quantity of liquid nitrogen to be injected into each can is desirably varied automatically”, col. 6 lines 8-10);
(via a metering/dispensing head 10, Fig. 1; col. 4 lines 49-62); and
sealing the containers to entrap the cryogen and the liquid contents such that vaporization of the cryogen imparts the target final pressure within the containers (via a can closing and sealing machine 20, also disclosed as seamer, Fig. 3; col. 4 lines 49-62).

Regarding claim 15, Malin discloses the method of claim 14, wherein computing comprises identifying an upcoming production line speed, determining a corresponding duration between cryogen dosing and sealing of the containers, and calculating a corresponding duration of cryogen dosing that imparts the target final pressure within the containers (speed of the can passing, i.e. a rate of change in speed, Col. 6 lines 1 -21)..
Regarding claim 16, Malin discloses the method of claim 14, wherein determining a production line speed includes determining when the production line is stopped (speed of the can passing, i.e. a rate of change in speed, Col. 6 lines 1 -21, includes when the speed is 0 or when the production line is stopped).
Regarding claim 17, Malin discloses the method of claim 14, wherein computing the duration of cryogen dosing includes accounting for a duration when the production line is stopped (“the quantity of liquid nitrogen to be injected into each can is desirably varied automatically” based on varying speed of the can passing, col. 6 lines 8-10 includes when the speed is 0 or when the production line is stopped).
Regarding claim 18, Malin discloses the method of claim 17, wherein computing the duration of cryogen dosing includes recording an elapsed time between stopping and starting (speed is calculated as distance traveled over time, meaning time is inherently being recorded while the speed is 0).
Regarding claim 19, Malin discloses the method of claim 18, wherein computing the duration of cryogen dosing includes increasing the duration of cryogen dosing according to the elapsed time to achieve the final target pressure within the containers (“the quantity of liquid nitrogen to be injected into each can is desirably varied automatically” based on varying speed of the can passing, col. 6 lines 8-10 includes when the speed is 0 or when the production line is stopped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malin in view of Clusserath (US 6,474,368 B2).
Regarding claim 7, Malin discloses the production line of claim 1, wherein at least the container filler comprises a control unit (56).
Malin does not explicitly discloses that the control unit is a programmable logic controller (PLC) configured to process instructions stored on a non-transient machine-readable medium, such as a memory.
However, Clusserath discloses the production line, wherein at least the container filler comprises a programmable logic controller (electronic unit 26, col. 7 line 28 – col. 8 line 25) configured to process instructions stored on a non-transient machine-readable medium, such as a memory (memory of the electronic unit 26, col. 7 line 66).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the control unit, as disclosed by Malin, to be a PLC configured to process instructions stored on a non-transient machine-readable medium, such as a memory, as taught by Clusserath, with the motivation to provide a control system that is reprogrammable depending on circumstances, and to have a memory to save the logic programmed.

Regarding claim 8, modified Malin discloses the production line of claim 7.
Modified Malin does not disclose the PLC incorporated into the container filler processes the stored instructions to cause the container filling and sealing production line to perform operations so as to produce the target final pressure within the containers.
However, Clusserath discloses the PLC incorporated into the container filler processes the stored instructions to cause the container filling and sealing production line to perform operations so as to produce the target final pressure within the containers (col. 7 lines 44-54, describing measures taken to optimize operation of the filling process, clearly to obtain an optimized filling of the container, which would, of necessity, include or embody an idealized—i.e. target—final pressure).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the production line, as disclosed by Malin, so that the PLC incorporated into the container filler processes the stored instructions to cause the container filling and sealing production line to perform operations so as to produce the target final pressure within the containers, as taught by Clusserath, with the motivation to automate the system and allow accurate output of production.

Regarding claim 9, discloses the production line of claim 1, wherein any of the container filler, the cryogen dosing system, or the container sealer comprising a control unit (56).
Malin does not explicitly disclose any of the container filler, the cryogen dosing system, or the container sealer comprising a PLC and intercommunicate by way of at least the first and second communication lines so as to produce the target final pressure within the containers.
However, Clusserath discloses wherein any of the container filler, the cryogen dosing system, or the container sealer comprises a PLC (central controller 26) and intercommunicate by way of at least the first and second communication lines so as to produce the target final pressure within the containers (“a controller, 26 which is applicable in a supervisory manner or, expressed differently, in shared or common manner, for all filling elements 4,” col. 7 lines 33-35; col. 7 lines 44-54 describes measures taken to optimize operation of the filling process, clearly to obtain an optimized filling of the container, which would, of necessity, include or embody an idealized—target—final pressure).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the container filler, as disclosed by Malin, to comprise a PLC and intercommunicate by way of at least the first and second communication lines so as to produce the target final pressure within the containers, as taught by Clusserath, with the motivation to automate the system and allow accurate output of production.

Regarding claim 10, modified Malin discloses the production line of claim 9.
Modified Malin does not explicitly disclose wherein any of the container filler, the cryogen dosing system, or the container sealer that comprise a PLC, may be network connected to a local area network (LAN).
However, Clusserath discloses, wherein any of the container filler, the cryogen dosing system, or the container sealer that comprise a PLC, may be network connected to a local area network (Crayford, US 5,404,544 incorporated by reference—col. 27 lines 7-20—discloses the use of LAN, col. 1 lines 10-21).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the production line, as disclosed by Malin, so that any of the container filler, the cryogen dosing system, or the container sealer that comprise a PLC, may be network connected to a local area network, as taught by Clusserath, with the motivation to facilitate monitoring and control of the production line.

Regarding claim 11, modified Malin discloses the production line of claim 10, wherein the first communication line and the second communication line comprise wired connections that convey an established communication protocol (Examiner takes official notice that it is obvious that a communication line has to be either wired or wireless).
Regarding claim 12, modified Malin discloses the production line of claim 10, wherein the first communication line and the second communication line comprise wireless connections (Examiner takes official notice that it is obvious that a communication line has to be either wired or wireless).
Regarding claim 13, modified Malin discloses the production line of claim 9, wherein the PLC incorporated into any of the container filler, the cryogen dosing system, or the container sealer is configured to allow for human interaction (Examiner takes official notice that PLC that is incorporated into a system is made to allow for human interaction for debugging, reconfiguring and status checking purposes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731